Citation Nr: 0001546	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

1. Entitlement to service connection for a hiatus hernia.  

2. Entitlement to service connection for gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from May 1981 to 
February 1984.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a December 1996 rating 
decision, in which the RO denied the veteran's claims of 
service connection for a hiatus hernia and gastritis.  The 
veteran filed an NOD in May 1997, and the RO issued an SOC 
that same month.  The veteran filed a substantive appeal in 
June 1997.  In July 1997, the veteran testified before a 
hearing officer at the VARO in Wilmington.  A Supplemental 
Statement of the Case (SSOC) was issued in November 1997.  

REMAND

In reviewing the claims file, the Board observes that the 
file copy of the May 1997 Statement of the Case is 
incomplete.  In particular, while the two-page transmittal 
letter and the last page (page 4) of the SOC are part of the 
record, pages 1-3 of the SOC are not.  We note that VA 
regulations require the agency of original jurisdiction (in 
this case, the RO) to provide the veteran with an SOC when he 
timely notifies the RO of his disagreement with its decision 
on his claim of entitlement to benefits.  See 38 C.F.R. § 
19.26 (1999).  The SOC must contain, inter alia, "[a] 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination . . . ."  See 38 C.F.R. 
§ 19.29 (1999).  

We are cognizant that the veteran and his representative were 
furnished with an SSOC in November 1997.  That document, 
however, did not contain any citation to the governing laws 
and regulations, but merely referred to the previously issued 
May 1997 SOC.

The Board is aware that, in October 1999, at the request of 
the veteran, the RO made a copy of his claims file for him.  
Whether the missing pages of the SOC were misplaced at that 
time is unknown.  We do note that neither the veteran nor his 
representative has notified the RO of receiving an incomplete 
SOC.  Thus, we are unsure as to whether a complete version of 
the SOC was provided to the veteran and his representative.  
However, in the event we were to render a final decision on 
the matters at issue at this time, and the veteran elected to 
seek judicial review, the record on appeal would be lacking a 
complete copy of the SOC.  Now, therefore, is the appropriate 
time to take action to remedy this deficiency in the record.

Therefore, given that pertinent pages of the SOC are not of 
record, and the Board, as a result, cannot ascertain whether 
the veteran was apprised of, among other things, the 
appropriate laws and regulations used in deciding his claim, 
a remand is required so that a new SOC may be issued to the 
veteran.  This action will assure the veteran full procedural 
due process of law.  Thurber v. Brown, 5 Vet.App. 119, 126 
(1993).

Furthermore, the veteran had asserted, in a June 1999 
Statement in Support of Claim (VA Form 21-4138) in which he 
requested the copy of his claims folder, that the reason he 
wished a copy of his claims folder was so that he could 
attempt to obtain a medical opinion with respect to his 
hiatus hernia and gastritis and their relation to active 
service.  In that statement, the veteran indicated he would 
be submitting the medical opinion directly to the Board.  No 
such medical opinion is currently of record.  

Thus, while the Board regrets the delay involved in remanding 
this case, it is felt that proceeding with a decision on the 
merits at this time would not afford the veteran the full due 
process of law to which he is entitled.  Accordingly, the 
case is REMANDED for the following action:

1. The veteran should be contacted and asked 
to identify or submit any additional 
evidence or argument, particularly medical 
evidence, that is relevant to the issue on 
appeal.  The veteran should be asked to 
identify any medical care providers, 
including private physicians and VA 
department facilities, that have evaluated 
or treated him recently for hiatus hernia 
or gastritis, or have rendered an opinion 
as to the likelihood his claimed hiatus 
hernia or gastritis is service related.  
Any medical providers identified by the 
veteran should be asked to provide 
complete copies of the veteran's medical 
records.  Any copies of medical records 
obtained by the RO should be associated 
with the veteran's claims folder.  The 
veteran should be asked to sign any 
necessary consent forms for the release of 
any private medical records identified.  

2. The RO should than review the record of 
evidence and argument received since the 
last rating decision with regard to the 
claims of service connection for a hiatus 
hernia or gastritis, and, if the 
determination remains unfavorable to the 
veteran, the RO should furnish him, and 
his representative, with a Supplemental 
Statement of the Case, in accordance with 
38 U.S.C.A. § 7105 (West 1991)which fully 
explains the law and regulations 
applicable to the claim.  Thereafter, the 
veteran and his representative should be 
given the opportunity to respond.  The 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order, following appropriate 
appellate procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process to the veteran.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



